internal_revenue_service number release date index number ------------------------------------------------------------- ------------------------- ----------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------------- id no -------------- telephone number ---------------------- refer reply to cc tege eoeg et2 plr-124063-12 date date ty ------- legend corporation x ------------------------------------------------------------------------ ----------------------- corporation y --------------------------------------------------------------- ----------------------- corporation z ----------------------------------------------------------------- ------------------------ corporation m --------------------------------------------------- city ----------------------- state ------------------------- partnership ----------------------------------------- fund ------------------------------------------------- department g ------------------------------------------------------ r -------------- dear ------------------- this is in reply to your request for rulings on behalf of corporation y and corporation z you have requested rulings on the following issues whether corporation y will be a wholly owned instrumentality of the city for purposes of sec_3121 of the internal_revenue_code code whether corporation y may treat an employee including a part-time seasonal employee as a qualified_participant in a retirement_system for purposes of sec_3121 of the code for any period_of_service for which the combination of the employer nonelective contributions under corporation y’s plan intended to qualify under sec_401 and the employee’s elective_deferrals under corporation y’s plan plr-124063-12 intended to qualify under sec_457 exceed of the employee’s compensation and whether all currently anticipated income of corporation y and corporation z will qualify for the exclusion_from_gross_income under sec_115 of the code facts corporation y and corporation z were recently formed by a directive of the mayor of the city to take over the activities of corporation x corporation x is a local development_corporation under city nonprofit corporation law corporation x is recognized under federal tax law as a sec_501 organization and has received a private_letter_ruling holding that it is a wholly-owned instrumentality of the city corporation x serves as the city’s primary vehicle for economic development_corporation x strives to lessen the burdens of government and to act in the public interest by promoting economic growth and development in the city primarily by encouraging and coordinating the use of public and private funds for lending to and investing in various private businesses as well as private and public economic projects corporation x’s activities on behalf of the city include managing property undertaking capital projects disposing of land developing initiatives to support and expand specific economic sectors serving as the city’s development consultant supporting organizations that promote economic development in the city administering financial assistance and other incentive programs advising the city on maritime freight rail and aviation policy and developing workforce initiatives as part of its administration of economic development incentive programs corporation x formed the fund as a wholly-owned subsidiary to invest in eligible seed and early- stage technology companies with such investment intended as an incentive for private firms to invest in these same businesses the fund makes its investments in tandem with two funds managed by a private venture capital firm which performs extensive due diligence to identify appropriate businesses for the program at no cost to the fund for each investment the fund makes one of the funds managed by the private venture capital firm will make an investment at least equal to the fund’s investment with sufficient funds held in reserve to make significantly greater subsequent investments if appropriate all of corporation x’s income and earnings must be used exclusively for its corporate purposes or must accrue and be paid to corporation m a public benefit corporation under state law no part of its income or other_property may inure or be distributed to any private interest upon dissolution any funds or property remaining after the satisfaction of liabilities must be distributed to the city the city controls the selection of corporation x’s members the mayor appoints some of the members directly some upon nomination by presidents of city political divisions plr-124063-12 some upon nomination by an official of the city council and one after consultation with the partnership with the latter appointee becoming the chairman of the board the chairman then appoints a number of members from a list approved by the mayor appointments are made annually the members will elect each year from their number those who will serve as directors any director may be removed with or without cause at any membership meeting by majority vote the city controls the activities of corporation x through two contracts the city contracts by which corporation x provides economic development services for the city each contract has an annual term subject_to the city’s right to extend it for up to months the city through the deputy mayor and other city officials has extensive authority under the contracts to review direct and control corporation x’s programs and expenditures including the inspection of books_and_records as a local authority under state law corporation x must comply with various requirements such as those for financial reporting corporate governance and public disclosure corporation x is also subject_to the public disclosure requirements of state law with only limited exceptions corporation x’s funding is provided by the city or is generated by the performance of services under the city contracts with the vast majority of its expenditures being made out of funds from the city for specific projects all of corporation x’s expenses are incurred performing services under the contracts a significant amount of corporation x’s revenues and expenses arise from its administration of the city’s electrical subsidy program for certain eligible businesses through its extensive authority under the city contracts to review and approve corporation x’s budget and project expenditures as well as its authority to compel corporation x to pay over corporation x assets the fair_market_value of which exceed r dollars an amount specified in the contracts the city has effective_control over corporation x’s expenditures and financial_assets corporation x will merge into corporation y and corporation y will be the survivor of the merger corporation y is a not-for-profit corporation but not a local development_corporation corporation y will further the public purposes for which corporation x was formed its governance structure will be identical to that of corporation x and it will become a party to the city contracts under which corporation x operated corporation y’s activities will be substantially_similar to corporation x’s with two notable exceptions in most cases corporation y will not acquire real_estate by purchase or lease directly from the city for subsequent transfer to private parties and corporation y will engage in legislative advocacy to influence federal state and local laws and policies affecting economic development in the city plr-124063-12 because corporation y is not a local development_corporation under state law a new local development_corporation corporation z also has been formed corporation z will have five member directors all of them appointed annually by the mayor with the mayor designating one as chairman of the board no member of corporation z may be a member or director of corporation y any director may be removed with or without cause at any membership meeting by majority vote after the merger of corporation x and corporation y corporation y will enter into agreements with private parties to sell or lease property to be acquired from the city corporation z will purchase or lease property from the city and then transfer the property by sale assignment or sublease to corporation y or to a third party at corporation y’s direction the primary purpose of the proposed transaction is to separate those functions of corporation x that must be performed by a local development_corporation from those that need not enabling corporation y to participate in legislative advocacy activities that further its public purposes the proposed merger of corporation x and corporation y will be subject_to review by the state attorney_general and to approval by the state appellate court corporation y intends to adopt a new money purchase plan that it intends to be qualified under sec_401 all corporation y employees will become eligible to participate in corporation y’s plan after two years_of_service with corporation y except i leased employees and ii part-time employees and student interns working less than big_number hours per year there will be no minimum age requirement the plan will provide for employer nonelective contributions only the employer nonelective contributions will equal -- of compensation after two years_of_service ---- of compensation after four years_of_service and ---- of compensation after six years_of_service a year_of_service will be defined using the elapsed_time_method for purposes of determining contributions to the plan compensation will be defined as all income received for services performed including all pre-tax contributions the following payments will be excluded from compensation medical opt-out payments president awards reimbursable expenses and taxable medical benefits for domestic partners there will be no further allocation requirements to receive an employer nonelective_contribution however a participant must receive compensation from corporation y to be entitled to an allocation of contributions all employer nonelective contributions will be ----- nonforfeitable at all times under the plan normal_retirement_age shall be age in- service distributions are permitted only if the participant has attained age 70½ the plan_year is defined as the twelve consecutive month period commencing on january 1st and ending on december 31st however the plan also provides that if applicable there will be a short plan_year commencing on july and ending on december thereafter the plan_year shall end on december 31st of each year corporation y also intends to adopt a new plan intended to qualify under sec_457 that will provide for elective_deferrals only all common_law employees of corporation y who receive any type of compensation from corporation y for services rendered to corporation y will be able to elect to participate in this plan there will be no minimum plr-124063-12 age requirement no minimum deferral amount will be required under the terms of the plan although minimum deferral amounts may be required by other policies of corporation y participants will be able to elect to defer amounts up to ----- of their compensation subject_to the limits imposed by the code employees are eligible to contribute to the deferred_compensation plan as of their date of hire by corporation y contribution elections made on an employee’s date of hire are effective for the calendar_quarter that includes the employee’s date of hire and remain in effect until changed or revoked for a subsequent calendar_quarter contribution elections made subsequent to an employee’s date of hire are effective as of the first day of the calendar_quarter following the date the election is made and remain in effect until changed or revoked fro a subsequent calendar_quarter any changes to contribution elections must be made prior to the first day of the calendar_quarter to which they apply under corporation y’s procedures an employee may increase or decrease his or her level of contributions to the plan only as of the beginning of each calendar_quarter you have represented that corporation y will revise the definition of compensation under this plan to make it identical to the definition of compensation under the plan intended to qualify under sec_401 thus for purpose of both plans compensation will exclude medical opt- out payments president awards reimbursable expenses and taxable medical benefits for domestic partners all elective_deferrals will be ----- nonforfeitable at all times including any made on behalf of part-time seasonal and temporary employees the plan_year is the calendar_year corporation y will include material in its employee handbook to provide an overview of the two plans that will comprise corporation y’s retirement plans for employees the material provides that corporation y maintains a retirement_system consisting of the plan intended to qualify under sec_401 and the plan intended to qualify under sec_457 the information also provides that corporation y will determine whether an employee is a member of a retirement_system prospectively on a payroll_period basis thus the payroll_period will be the relevant period under sec_31 b - d ii except in the case of payroll periods spanning two calendar years in which case the payroll periods will be divided into two periods for purposes of sec_31_3121_b_7_-2 -- one beginning with the first day of the payroll_period and ending december and one beginning january and ending with the last day of the payroll_period thus where an employee qualifies for a higher rate of employer contributions under the money purchase plan by reason of the employee’s completed years_of_service and that rate of contributions causes the combined rate of contributions for that employee to exceed ---- the employee will be treated as a qualified_participant in the retirement_system as of the payroll_period following the date on which the employee qualifies for this higher rate of contributions assuming that the rate of contributions under the sec_457 plan will not have been reduced to cause the combined rate to be less that ---- for each calendar_quarter ruling_request plr-124063-12 sec_3121 provides that employment for fica purposes does not include services performed in the employ of a state or any political_subdivision thereof or any instrumentality of any one or more of the foregoing which is wholly owned thereby revrul_57_128 1957_1_cb_311 provides that the following six factors are considered in determining whether an organization is a wholly owned instrumentality of a political_subdivision or a state whether the organization is used for a governmental purpose and performs a governmental function whether the performance of the organization’s functions is on behalf of one or more states or political subdivisions whether there are private interests involved or whether the states or political subdivisions involved have the powers and interests of an owner whether control or supervision of the organization is vested in public authority or authorities whether express or implied statutory or other authority is necessary or exists for the creation and or use of the organization and the organization’s degree of financial autonomy and the source of its operating_expenses corporation y satisfies the six-part test in the revenue_ruling as follows a whether the organization is used for a governmental purpose and performs a governmental function corporation y is used for the governmental purpose of promoting economic development in the city and performs the governmental function of conducting the city’s economic development projects corporation y will serve the governmental purpose of promoting economic development which furthers the city’s stated goal of increasing employment opportunities corporation y will be conducting the city’s economic development program including construction rehabilitation and redevelopment activities thus corporation y is used for a governmental purpose and performs a governmental function b whether the performance of the organization’s functions is on behalf of one or more states or political subdivisions corporation y performs its economic development functions on behalf of the city corporation y’s certificate of incorporation provides that the organization is formed for purposes that advance economic development for the city the city has formed corporation y to conduct the city’s economic development programs under the direction of the deputy mayor and in cooperation with department g pursuant to contracts with the city thus the performance of corporation y’s functions is on behalf of the city c whether there are private interests involved or whether the states or political subdivisions involved have the powers and interests of an owner plr-124063-12 corporation y’s certificate of incorporation provides that corporation y is not organized for profit no part of corporation y’s income or earnings will inure to the benefit or profit of or be distributed to any private interest and upon corporation y’s dissolution no private interests will be entitled to any distribution or division of corporation y’s remaining funds or property the city will have the powers and interests of an owner with respect to corporation y corporation y’s certificate of incorporation ensures that upon dissolution all the entity’s assets will be distributed to the city or corporation m moreover the city will retain significant control_over the governing instruments of corporation y through the mayor’s power to appoint on his own initiative or upon nomination by another elected official a majority of corporation y’s members and the mayor’s power to compel corporation y at any time to pay over to the city all of corporation y’s assets having a fair_market_value up to the amount if any by which corporation y’s then current fund balance is in excess of r dollars corporation y satisfies this factor because it is not organized for profit no income or earnings will inure to the benefit or profit of any private interest no private interest is entitled upon dissolution to corporation y’s remaining funds or property and the city has the powers and interests of an owner with respect to corporation y d whether control or supervision of the organization is vested in public authority or authorities the majority of corporation y’s members who elect themselves annually to be its directors will be appointed directly by the mayor or appointed by the mayor upon nomination of another elected official therefore control of corporation y is in effect vested in public authorities e whether express or implied statutory or other authority is necessary or exists for the creation and or use of the organization the city law department formed corporation y pursuant to mayoral directive corporation y was not required to be formed pursuant to a mayoral directive but you maintain that the city’s approval of corporation y’s formation and the proposed merger is implicitly required for corporation y’s operation of the city’s economic development program under the city contracts in addition the drafts of corporation y’s organizational documents were reviewed by the city’s law department prior to being finalized corporation y will operate pursuant to the city’s authority by virtue of the restrictions that will be imposed on corporation y through the city contracts as described above the city contracts currently subject corporation x’s performance of economic development services to the review discretion and control of the deputy mayor and the city has extensive review approval and oversight rights with respect to corporation plr-124063-12 x’s programs and expenditures under the city contracts corporation x’s budgets are subject_to review and approval of the city budget office and corporation x is required to obtain the approval of the city budget office for expenditures of city funds the city comptroller and the deputy mayor also have review and approval rights over most corporation x expenditures in addition the mayor’s power to compel corporation x to pay over to the city all of corporation x’s assets having a fair_market_value up to the amount if any by which corporation x’s then current fund balance is in excess of r dollars provides the city with significant control_over corporation x’s operations because corporation y will assume corporation x’s rights and obligations under the city contracts on the proposed merger corporation y will be subject_to the restrictions imposed by the city contracts and thus will operate pursuant to the city’s authority f the organization’s degree of financial autonomy and the source of its operating_expenses each year corporation y will prepare a multi-year budget subject_to the review approval and oversight of the city with respect to the corporation y capital budget the city budget office will generally dictate the total anticipated expenditures to be set forth in the city contracts in the current and future projected years and require corporation y to prepare a proposed budget identifying the specific capital projects to be funded and the amounts to be allocated to each the corporation y capital budget will be subject_to the review and approval of the city budget office and will be incorporated into the city’s annual budget which will be reviewed and voted on by the city council each fiscal_year the corporation y capital budget will be usually evaluated three more times by the city budget office which in the course of such evaluations may require corporation y to make certain reductions reallocations or other modifications to the then current fiscal_year or any subsequent fiscal_year included in such budget in order to access funds from the corporation y capital budget corporation y will be required to obtain a certificate to proceed from the city budget office to obtain a certificate corporation y will provide detailed information regarding the proposed expenditure including for example a detailed project budget and narrative description of the scope of work the schedule for the work and payments and evidence of sufficient funding to complete the project or a discrete phase thereof issuance of a certificate to proceed will be at the discretion of the city budget office as with the corporation y capital budget the corporation y expense budget will be developed within parameters established by the city budget office and will be subject_to the city budget office’s initial review and approval and thereafter to multiple evaluations by the city budget office during each fiscal_year pursuant to the city charter the city contracts and expenditures under these contracts must be submitted to the city controller for registration no funds may be paid to corporation y under the city contracts until they have been registered in addition to plr-124063-12 the reviews by the city budget office and registration with the city comptroller corporation y will generally be required to obtain the approval of the deputy mayor for each expenditure subject_to certain exclusions in addition to its control of most of the expenditure made by corporation y as mentioned above the city will have the authority under the city contracts at any time upon the demand of the mayor or his designee to compel corporation y to pay over to the city all of corporation y’s assets having a fair_market_value up to the amount if any by which corporation y’s then current fund balance is in excess of x dollars thus corporation y will have limited financial autonomy and the city will be the principal source of corporation y’s operating_expenses based on an analysis of the six factors set forth in revrul_57_128 corporation y will be a wholly owned instrumentality of a political_subdivision within the meaning of sec_3121 ruling_request sec_3121 provides that the exception for service performed in the employ of a state or any political_subdivision thereof or any instrumentality of any one or more of the foregoing which is wholly owned thereby shall not apply in the case of service performed in the employ of a state or any political_subdivision thereof or of any wholly owned instrumentality by an individual who is not a member of a retirement_system of such state political_subdivision or instrumentality the regulations related to determining who is a member of a retirement_system for purposes of sec_3121 are contained in sec_31_3121_b_7_-2 of the employment_tax regulations these rules generally treat an employee as a member of a retirement_system if he or she participates in a system that provides retirement benefits and has an accrued_benefit or receives an allocation under the system that is comparable to the benefits he or she would have or receive under social_security sec_31_3121_b_7_-2 of the regulations provides that whether an employee is a qualified_participant in a defined contribution retirement_system is determined as services are performed an employee is a qualified_participant in a defined contribution or other individual_account retirement_system within the meaning of paragraph e of this section with respect to services performed on a given day if on that day he or she has satisfied all conditions other than vesting for receiving an allocation to his or her account exclusive of earnings that meets the minimum retirement benefit requirement of paragraph e of this section with respect to compensation during any period ending on that day and beginning on or after the beginning of the plan_year of the retirement_system plr-124063-12 the regulations establish a rule for determining whether an employee who is a participant in a defined_contribution_plan is receiving an allocation under a retirement_system that is comparable to the benefits he or she would have or receive under social_security sec_31_3121_b_7_-2 of the regulations provides that a defined contribution retirement_system maintained by a state political_subdivision or instrumentality thereof meets the requirement of providing retirement benefits comparable to social_security with respect to an employee if and only if allocations to the employee’s account not including earnings for a period are at least percent of the employee’s compensation_for services for the state political_subdivision or instrumentality during the period sec_31_3121_b_7_-2 of the regulations provides that the definition of compensation used in determining whether a defined contribution retirement_system meets the minimum retirement benefit must generally be no less inclusive than the definition of the employee’s base pay as designated by the employer or the retirement_system provided such designation is reasonable under all the facts and circumstances thus for example a defined contribution retirement_system will not fail to meet this requirement merely because it disregards for all purposes one or more of the following overtime pay bonuses or single-sum amounts received on account of death or separation_from_service under a bona_fide vacation compensatory time or sick_pay plan or under severance_pay plans sec_31_3121_b_7_-2 of the regulations provides that a defined contribution system does not satisfy this e test with respect to an employee unless the employee’s account is credited with earnings at a rate that is reasonable under all the facts and circumstances or employees’ accounts are held in a separate trust that is subject_to general fiduciary standards and are credited with actual earnings on the trust fund each of corporation y’s plans provides retirement benefits to corporation y employees credits employee accounts with earnings at a reasonable rate and uses a definition of compensation that is reasonable and no less inclusive than the employee’s base pay up to the social_security_wage_base thus each plan independently could be considered a retirement_system the issue raised by this ruling_request is whether the rule under the regulations about defined contribution plans should be interpreted to provide that contributions under two defined contribution plans one plan intended to qualify under sec_401 and providing for nonelective contributions by the employer and the other intended to qualify under sec_457 plan and providing for elective contributions may be taken into account in determining whether an employee has met the minimum benefit requirement and is a member of a retirement_system in essence the question is whether the two defined contribution plans may be treated as a retirement_system plr-124063-12 sec_31_3121_b_7_-2 of the regulations provides that for purposes of sec_3121 a retirement_system includes any pension annuity retirement or similar fund or system within the meaning of sec_218 of the social_security act that is maintained by a state political_subdivision or instrumentality thereof to provide retirement benefits to its employees who are participants whether a plan is maintained to provide retirement benefits with respect to an employee is determined under the facts and circumstances of each case for example a plan providing only retiree health insurance or other deferred welfare benefits is not considered a retirement_system for this purpose the legal form of the system is generally not relevant thus for example a retirement_system may include a plan described in sec_401 an annuity plan or contract under sec_403 or a plan described in sec_457 or f of the internal_revenue_code in addition the social_security system is not a retirement_system for purposes of sec_3121 and this section the regulations do not provide that a retirement_system may include only one plan the requirements under the regulations related to a defined contribution retirement_system focus on the level of contributions made on behalf of the employee to a retirement_system and indicate that the legal form of the system is generally not relevant in this case both plans are defined contribution plans providing retirement benefits to corporation y employee the plans provide reasonable definitions of compensation that are similar and the plans have the same plan_year the defined contributions under the two plans can be added together to determine a participant’s status as a member of a retirement_system without administrative difficulty unlike the situation that could be involved if other types of plans such as defined benefit plans were involved therefore we conclude that the contributions to the two defined contributions plans may be aggregated to determine whether the employee is a qualified_participant in a retirement_system for purposes of sec_3121 an employee will be a qualified_participant in a retirement_system with respect to services performed on any given day if on that day he or she has satisfied all conditions other than vesting for receiving an allocation to his or her account for a period including the day and beginning on after the beginning of the plan_year that is at least percent of the employee’s compensation the percent can be entirely from one plan or any combination of both plans ruling_request sec_115 of the code provides that gross_income does not include income derived from any public_utility or the exercise of an essential_governmental_function and accruing to a state or a political_subdivision of a state in revrul_77_261 1977_2_cb_45 income from an investment fund established under a written declaration of trust by a state for the temporary investment of cash balances of the state and its participating political subdivisions was found to be excludable from gross_income for federal_income_tax purposes under sec_115 the ruling indicated that the statutory exclusion was intended to extend not to the income of plr-124063-12 a state or municipality resulting from its own participation in activities but rather to the income of a corporation or other entity engaged in the operation of a public_utility or the performance of some governmental function that accrued to either a state or municipality the ruling stated that it may be assumed that congress did not desire in any way to restrict a state’s participation in enterprises that might be useful in carrying out projects that are desirable from the standpoint of a state government and which are within the ambit of a sovereign properly to conduct in revrul_90_74 1990_2_cb_34 the income of an organization formed funded and operated by political subdivisions to pool various risks arising from their obligations regarding casualties public liability workers’ compensation or employees’ health was found to be excludable from gross_income under sec_115 the irs determined in this ruling that private interests did not materially participate in the organization nor did they benefit more than incidentally from the organization corporation y and corporation z were formed to further the public purposes for which corporation x was formed acting together corporation y and corporation z will serve as the city’s primary vehicle for economic development primarily by promoting the use of public and private funds as loans to and investments in various businesses and economic projects in the city promoting economic development constitutes the performance of an essential_governmental_function within the meaning of sec_115 see revrul_90_74 and revrul_77_261 all of corporation y’s and corporation z’s income and earnings must be used exclusively for corporate purposes or must accrue and be paid to corporation m a public benefit corporation under state law none of the income or other_property of corporation y and corporation z may inure to the benefit of or be distributed to any private interest no private interests materially participate in the operation of or otherwise benefit more than incidentally from corporation y and corporation z in the event of corporation y’s or corporation z’s dissolution any corporate assets remaining after satisfaction of liabilities will be distributed to the city or to corporation m but only if the income of such an organization is excluded from gross_income under sec_115 see revrul_90_74 based solely on the facts and representations submitted by corporation y and corporation z we conclude that the income of corporation y and corporation z is derived from the exercise of an essential_governmental_function and will accrue to a state or a political_subdivision thereof for purposes of sec_115 consequently we rule that the income of corporation y and the income of corporation z are excludable from gross_income under sec_115 accordingly based solely on the information submitted we rule as follows with respect to the three rulings requested plr-124063-12 corporation y will be a wholly owned instrumentality of the city for purposes of sec_3121 corporation y may treat an employee including a part-time seasonal or temporary employee as a qualified_participant in a retirement_system for purposes of sec_3121 of the code with respect to services performed on a given day if for any period_of_service ending with the given day and beginning on or after the beginning of the plan_year for which the combination of the employer nonelective contributions under corporation y’s plan that is intended to qualify under sec_401 and the employee’s elective_deferrals under corporation y’s plan that is intended to qualify under sec_457 exceed percent of the employee’s compensation the income of corporation y and the income of corporation z are excludable from gross_income under sec_115 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office copies of this letter are being sent to your authorized representatives the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely lynne camillo branch chief employment_tax branch exempt_organizations employment_tax government entities tax exempt government entities
